Title: To Thomas Jefferson from André Limozin, 4 October 1785
From: Limozin, André
To: Jefferson, Thomas


Le Havre, 4 Oct. 1785. Encloses copy of his letter to Joseph Fortin concerning his inheritance rights to the “Estate to which he would be entitled had his Father not alterd his Christen name when he landed in America”; also copies of the church register and notice of property sale. It will be evident to TJ that Fortin’s claim cannot be pressed “as long as he will call him self son of Joseph Fortin as he does by the Vouchers he sent me, because none of the Family of the deceasd Fortin who left that Estate was calld Joseph.”
